Johnson, J.,
¶ 10. dissenting. I respectfully dissent. I would remand the ease to the family court to hold a hearing on the parents’ allegations that they were under duress at the time they agreed to relinquish their parental rights.
¶ 11. As noted by the majority, a termination of parental rights order was issued by the Caledonia Family Court after a hearing at which both parents relinquished rights to their children. Although the parents were questioned by the family court and asserted at the hearing that their relinquishments were voluntary, they filed pro se petitions within days afterward in an attempt to undo their actions. The parents claimed they were under duress when they made their decisions and requested a contested hearing. Although they titled their request “Petition to Appeal,” it is apparent from the allegations of fact and the request for a contested hearing that the petitions were in the nature of motions to reopen. Despite the allegations of threats and duress, the family court treated these petitions at face value as notices to appeal. The case then came to us for review, with the parents represented by appellate counsel. Counsel for the parents did not raise the issue of duress, but raised a new issue not raised below, namely whether the Vermont Adoption Act (VAA), 15A V.S.A. §§ 1-101 to 8-101, permits parents to overcome their relinquishments when the case initiates as a CHINS case.
¶ 12. The majority chooses to reach the question of the YAA’s applicability, but I think the better approach is to remand to determine whether there is any truth to the parents’ allegations that their relinquishments were involuntary. First, it was error for the trial court to treat the parents’ petitions as notices of appeal, regardless of how they were titled. We cannot, on appeal, address the petitions in the first instance because they allege factual matters that must be determined first in the trial court. See Jordan v. Nissan N. Am., Inc., 2004 VT 27, ¶ 10, 176 Vt. 465, 853 A.2d 40 (matters not raised at trial court may not be raised for first time on appeal). Therefore, treating the petitions as notices of appeal made no sense. Second, even the State recognizes that the trial court could have treated the petitions as a motion for relief under Vermont Rule of Civil Procedure 60(b) or 33 V.S.A. § 5532, either of which would have permitted the trial court to set aside the relinquishments if it found the parents’ allegations were true. The State argues, instead, that we should affirm because counsel abandoned the claim on appeal, that further delays will deprive the children of permanency, and that we should rely on the trial court record for an assessment of voluntariness.
¶ 13. None of the State’s reasons for affirming the court below are persuasive. I recognize that we are hampered here because counsel in this case waived oral argument, and we did not have the opportunity to inquire as to whether appellate counsel, with the parents’ consent, deliberately abandoned parents’ petition to set aside the order in favor of making the VAA claim. Usually, we presume that counsel acts with the consent of the clients. See New England Educ. Training Serv., Inc. v. Silver St. P’ship, 148 Vt. 99, *530102, 528 A.2d 1117, 1119 (1987) (client isgenerally bound by actions of attorney acting on his or her behalf). But, given the nature of the allegations and the rights involved, the trial court’s error in the treatment of the petitions, and the lack of opportunity to understand what happened below, I am unwilling to presume that the issue on appeal is the result of deliberate choice by the parents. I am concerned that the allegations, made pro se, are outstanding and that no court has seen fit to look into them. A remand to answer this question would not take an excessive amount of time, such that any permanency would be jeopardized for these children. And the State’s additional suggestion that we simply rely on the trial court record for voluntariness begs the question raised by the petitions filed after the hearing.
¶ 14. This is an unusual case, one in which the majority reaches an issue not raised below, and in which I advocate reaching an issue raised below, but not addressed by the family court or by us. The better course, if we are overlooking our rules, is to overlook them in favor of the parents and ensure that their decisions to relinquish parental rights were voluntary.